358 F.2d 309
R. O. MACH, Appellant,v.C. A. REHBERG, Sheriff of Thomas County, Ga., Appellee.
No. 22964.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Appeal from the United States District Court for the Middle District of Georgia; J. Robert Elliott, Judge.
Henry Gonzalez, Ira Weinstein, Tampa, Fla., for appellant.
Marcus B. Calhoun, Thomasville, Ga., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
The alleged errors complained of in this petition for habeas corpus are not such as may be noticed in a proceeding making a collateral attack on the judgment of the state court.


2
The judgment is affirmed.